MEMORANDUM **
■Joel St. Germain appeals the dismissal of his petition for habeas corpus under 28 *520U.S.C. § 2254 collaterally attacking his convictions under Montana law. We affirm.
The petition is untimely. The one-year statute of limitations period expired on June 3, 2012, but St. Germain did not file his habeas petition until June 21, 2012. Contrary to St. Germain’s assertions, the state did not waive its statute of limitations defense. It has consistently maintained throughout the course of this litigation that the petition was time-barred. Cf. Wood v. Milyard, — U.S. —, 132 S.Ct. 1826, 1831-32, 182 L.Ed.2d 733 (2012).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except •as provided by 9th Cir. R. 36-3.